09/15/2020


           IN THE SUPREME COURT OF THE STATE OF MONTANA                            Case Number: DA 20-0161



                                 No. DA 20-0161

STATE OF MONTANA,

             Plaintiff and Appellee,

      v.

ROBERTO SALAMAN-GARCIA,

             Defendant and Appellant.

                                       ORDER

      Upon consideration of Appellee’s late-filed motion for a 30-day extension

of time, and good cause appearing therefor,

      IT IS HEREBY ORDERED that Appellee is granted an extension of time

to and including October 15, 2020, within which to prepare, serve, and file its

response brief.




CMF                                                                     Electronically signed by:
                                                                              Mike McGrath
                                                                 Chief Justice, Montana Supreme Court
                                                                          September 15 2020